Title: General Orders, 10 September 1780
From: Washington, George
To: 


                        
                            Head Quarters Steenrapia Sunday Septr 10th 1780
                            Parole Greenwich
                            Countersigns Kent: Cork.
                            Watchword: Liberty
                        
                        For the Day Tomorrow
                        Brigadier General Clinton
                        Colonel Tupper
                        Lieutenant Colonel Sill
                        Major Grier
                        Brigade Major Darby
                        At the General Court martial whereof Colonel Greaton is president the 2nd instant—Reuben George an express
                            rider was tried for "Delaying three hundred thousand dollars, on the road, which he had in Charge to deliver to Moore
                            Furman Esqr. Deputy Quartermaster General for express purpose of forwarding provision to the Army, which delay, if not
                            early discovered, would have been attended with the most fatal consequences to the Army; and secondly for expending part
                            of the money and making preparations to desert to Virginia with the residue."
                        At the same Court Joseph Smallwood a waggoner in the Continental service was tried for Insulting and Knocking
                            Lieutenant Barrett off his horse on the public road on the 23d of August last.
                        The Court are of opinion that Reuben George delayed three hundred thousand dollars on the road which he had
                            in charge to deliver to Moore Furman Esqr. Deputy quarter master general, but it does not appear to them that the prisoner
                            know the purpose the money was sent for, or the Consequences that would have attended the delay of it—They are further of
                            opinion that he expended part of the Money but it does not appear that he made preparations to desert to Virginia with the
                            residue They do sentence the Prisoner to repay the Money to the Quarter Master general he has expended—to receive one
                            hundred lashes on his bare back and to be dismissed from his employment.
                        They are also of opinion that the Prisoner Smallwood is Guilty of the Charge exhibited against him and do
                            Sentence him to receive one hundred lashes on his bare back.
                        The General approves the sentences and orders them to be carried into Execution tomorrow morning on the Grand
                            Parade at Guard mounting. And orders Reuben George to be recommitted to the Provost where he is to remain ’till released
                            by General Greene’s order.
                    